Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED subject to the approval of the Court that at the time of the exportation of the merchandise herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, iu the usual wholesale quantities, and in the ordinary course of trade, for domestic consumption at 350 French Francs plus 1.195% plus the cost of packing, as stated on the invoices per “cm”.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 350 French francs plus 1.195 per centum plus the cost of packing, as stated on the invoice, per “cm.”
Judgment will be entered accordingly.